                                                                              F%L
                                                                                   EB   21
                                                                                                     OURT
                        IN THE UNITED STATES DISTRICT CO[ u s JtS                                   TEXAS
                         FOR THE WESTERN DISTRICT OF TETERN
                                                            DSTI

                                        AUSTIN DIVISION
                                                                          B   __-            Lii




/
    ELEISA L JORDAN,                                          A-18-CV-197-LY-ML
                  Plainiiff,
                                                             Honorable U.S. District
                                                             Judge Lee Yeakel;
                                                             Magistrate Judge Lane
    V.


    U.S. BANK HOME MORTGAGE,                                  Subject Premises:
    U.S. BANK, N.A., MORTGAGE                                 2005 Santa Barbara Court;
    ELECTRONIC REGISTRATION                                   Round Rock Texas 78665
    SYSTEMS, INC. MERSCORP HOLDINGS,
    INC., CMC HOME LENDING,                                          -CIVIL ACTION-
                                Defendants.

                       PLAINTIFF'S RESPONSE IN OPPOSITION TO
                          DEFENDANT'S MOTION TO STRIKE
                                    FACTS COMMON TO ALL ISSUES


    1.     That Plaintiff; Ektha K. Jordan, filed her Verified Complaint on 3/5/18, is a residentof
    Round Rock. Texas. a citizen in the 3tate of Texas, and one who resides in the County of
    Williamson in Texas.
    2.     That Defendant US BANK HOME MORTGAGE, filed their Motio to Strike Plaintifrs
    Amended Complaint on 1/24/19, is a resident of   PlopjntQiI, Mi1cpQ          and operates a a

    subsidiary   of U.S. Bancorp.
    3.     That Defendant MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,                          I1C.
    known as "MERS", a wholly-owned subsidiary of I1ERSCORP Holdings, uid a resident of
    Reston. VA, did jointly file, with Defendant US. Bank, ifs Motion to Strike Plaintiff's Amentd
    Complaint on same date, 1/24/19.
4.        That Defendant CMC HOME LENDING, is a resident of Houston. Texas and currertly
is running its' core business from 13100 Northwest Freeway, Suite 200B in                      Houston, TX 77040.
                                                                                                                         i

5.        That Defendants are diverse in residency and it is proper that diversity jurisdiction app1 in
this matter pursuant 28 U.S.C.               §   1332 and further, the amount in controversy exceeds $75,0 0.
WHiTE      v.   PCI USA. INC      I
                                      319 F.3d 672 (2003).
7.        That this matter is one of controversy over title, interest, rights and possession on
afore-mentioned subject premises, which holds a minimum market value of $200,000.00 or moret at
this point, and Plaintiff does seek relief and damages that will easily exceed $75,000 as the parties are
wholly    diverse in residency.
8.        That the said property is the primary residence of the Plaintiff and is legally described as:

                     zar 27,   BLoCK J               .P   014*.   L*EE    CZ1       3*,   A




9.      That on or about 1/12/2019, this honorable court accepted and inserted into the recird,
Plaintiff's First Amended Complaint, in direct compliance by Plaintiff with this court's 12/27 18
ruling.
10.       That on or about 2/14/2019, Plaintiff Lied their Motion for Leav&
Complaint       Instanter   to expediently correct the minor procedural error of not formally
leave of this honorable and fair court.
11.       That, thus far, Plaintiff has been a Pro Sc litigant, whose pleadings must be viewed in a
most favorable to the Pro Se Litigant as the Pro Se Litigant is not held to the same standards as a
learned Attorney Counselor            long   schooled in the art and practice of the Law.         Conley v. Gibson 355

U.S. 41 at 46-47 (1957                 Also see      Hug/isv. Rowe,      449 U.S.   5.   at 10 ansi U.S.   v.   Gaube,       13

L.,Ed. 2nd 335 (1991 case).
12.       That Plaintiff understood this honorable court's ruling on or about 12/27/2018 to h*ve
granted Plaintiff leave to amend their Complaint.
                                           ARGUMENT

13.     That pursuant Rule 15, a party may       aiend    its pleading as a matter of course and his
honorable court shouldfieiy give leave when justice so requires. Mooie         v.   Baker, 989 F.2d 11 9,
1131 (11th Cit. 1993)). A court may consider many factors... (Florida Foundation Seed Produ4rs,

Inc. v. Georgia Farms Services, LLC, No. 1:10-CV-125, 2012 WL 4840809, at *21 (M.D. Ga. Spt.

28, 2012) (Sands, J.)) (citing Nat'L Sew. ir4ns., Inc. v. Vafia Co,p., 694 F.2d 246, 249 (11th        ?r.
1982)). 10 Id. (quoting   Graiegna v. Johnson, 846 F.2d 675, 678      (11th Cit. 1988)). (citing Foman v.

Davis, 371 U.S. 178, 182 (1962)).
14.     That Plaintiff faithfully and rightfully relied upon Federal Rule of Civil Procedure 15(a)2),
by which "a party may amend its pleadthg upon ...... [        }   the court's leave. In accord, Plaindff
desired to swiftly comply which then resulted in their procedural misstep.
15.     That defendant's Motion to Strike is nothing more than a baseless procedural tactic, often
deployed, to avoid a fair judici1 system firmly in place to bear out truth, justice and equity.
16.     That a justifying reason must be apparent for denial of a motion to amend. Moore v.
Baker, 989 F.2d 1129, 1131 (11th. Cit. 1993)); And a court must consider such factors as undue
delay, bad faith, or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudiceto the opposing party by virtue of allowance of he
amendment, and futility of the amendim.nt. Id. (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).
17.     That Plaintiff has absolutely   t.caused undue delay, exhibited any form of bad faith, or held
a dilatory motive and as important, she he has never had a repeated failure to cure deficiencies.

18.     Therefore, Plaintiff shbuld b viewed as a normally compliant litigant seeking to have her
meritorious claim fully heard and ruled cn based on the merits and truth, not technical errors.
19.     Furthermore, it is well settled law that.. .."Uuless a substantial reason txists to deny leave to
amend, the discretion of the district cou         is   &Lbroad enough to permit denial." F104'da
Foundation Seed Producers, Inc. v Georgia Farms Services, LLC, No. 1:10-CV-125, 2012
4840809 (citing Shipner v.     Easten     ir Lines, inc., 868 F.2d 401, 407 (11th Cit.     1989) (inteinal

quotation marks omitted)). Every reasonable inference must be indulged in favor of the nonmovnt
and any doubts resolved in its favor. Ciçy ofKeller v. Wilson, 168 S.W.3d 802, 824 (Tex. 2005)
 20.    That should Plaintiff's Amended Complaint be allowed, Defendants will in no way be
prejudiced if the changes are allowed at this point in the proceedings. Furthermore, there is no
apparent reason for denying the motion to amend, as none of the factors that may militate against it
is present in this case. Consistent with the liberal standard that applies to motions to amend
                                                                                                 unlier
Rule 1 5(a)(2), the Court should therefore deny Defendant's motion to strike.
21.     That Plaintiff asserts that Defendant is only seeking to subvert justice in their end-thin
pursuit to a premature summary judgemcnt and to improperly proceed and prevail on a traditional
summary-judgment motion, as unjustly often occurs against pro se litigants.
22.     That a movant, such as the Defendant in this matter, must show that no genuine issue of
material fact exists and that it is entitled to said judgment as a matter of law. Tex. R. Civ. P.
166a(c).
23.      That minor procedural missteps should not result in outright forfeiture of a Plaintiff's
judicial and constitutional rights where simple technical correction suffices, as opposed to a harsh

remedy of striking meritorious pleadings.
24.    Further, a movant must ft]lly negate essential elements of a cause of action before drastic
measures of dismissal. And Defendant fails to neaate essential elements of this case before this
honorable court. See IHS Cedars Treatment Ct,.    ofDeSoto, Texas, Inc    v. Mason, 143 S.W.3d   74,
798 (Tex. 2004)(citing Sw. Blee. Power Co. v. Grant, 73 S.W.3d 211,215 (l'ex. 2002)).
25.    That it would be manifestly unjust to grant Defendants motion to strike as they only aim to
impede Plaintiff's right to fairness and their due and lawful da in court Plaintiff moved swiftly to
file these papers once she bcame aware   of procedural error. There is no undue delay.
26.    That Plaintiff respectfully and with merit requests that this honorable court keep with
precedence and deny Defendant's Motion to Strike Plaintiff's Amended Complaint.


                          CONCLUSION
       WHEREFORE, based upon the aforesaid sound reasons, Plaintiff requests:
       L      That this honorable court deny Defendant's 1/24/2019 Motion to Strike.
       2.     That this honorable cotirt require Defendants to remain in complisnce so as
              to properly and.judicially proceed this matter in accord with our Jaws.
       3.     That this honorable court grant Plaintiff any and all relief deem just
                                                                           I)

                                                                          Eleisa K.
                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DWISION

ELEISA K. JORDAN,                                              A-18-CV-197-LY-ML
               Plaintiff,
                                                                            U.S. District
                                                              Judge Lee Yeakel;
                                                              Magistrate Judge Lane
V.



U.S. BANK HOME MORTGAGE,                                      Subject Premises:
U.S. BANK, N.A., MORTGAGE                                     2005 Santa Barbara Court
ELECTRONIC REGISTRATION                                       Round Rock, Texas 78665
SYSTEMS, INC. MERSCORP HOLDINGS,
INC., CMC HOME LENDING,                                               -CIVIL ACTION-
                             Defendants.



     1,      ELEISA K. JORDAN, on oath, states the following;

        1.       That I am the Plaintiff in this matter.
     2.          That I am pcsonaIly .atd intimstely aware of all of the pertinent facts in this
                 matter.
     3.          That this matter regarding title, interest and possession on my home is of
                 paramount and dire importae in iy life and to my existence.
     4.          That all statements made in this RESPONSE and within this affidavit are true a
                 accurate to the best of my knowledge.
     5.          That Plaintiff has filed this response timely in accordance with Federal Rules 0:
                 Civil Procedure and Texas code, and as a matter ofjudicial, statutory and
                 constitutional right.

AFFIA
                               SERVICE LIST
U.S.   BANK HOME MORTGAGE
17500 Rockside Road
Bedford Ohio 44146-2099



U.S.   BANK HOME MORTGAGE
P.O. Box 21948
Eagen, Minnesota 55121



MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, rNC.
MERSCORP HOLDINGS, INC.,
1818 Library   St.
Reston,   VA 20190
                          .1




CMC LENDING
1177 West Loop South, Suite 250
Houston, Texas 77027
          CEIVED
         F     212019
         u.               QURt    THEL TED STATES DISTRICT COURT
CLERK,
WrIfN
              DtSTR
                      c   tE4    FOR THE WESTERN DISTRICT OFTEXAS
                                                  AUSTIN DIVISION

              ELEISA K JORDAN,                                             A-18-CV-197-LY-ML
                            Plaintiff,
                                                                            onorable U.S. District
                                                                          Judge Lee Yeakel;
                                                                          Magistrate Judge Lane
               V.


               U.S. BANK HOME MORTGAGE,                                    Subject Premises:
               U.S. BANK, N.A.,MORTGAGE                                   2005 Santa Barbara Court
               ELECTRONIC,REGISTRATION                                    Round Rock, Texas 78665
               SYSTEMS, INC. MERSCORP HOLDINGS,
               INC., CMC HOME LENDING,                                            -C1VL ACTION-
                               Defendants.

                                   NOTICE OF MOTION
               TO: SEE SERVICE LiST HEREIN ATTACHED

               PLEASE TAKE NOTICE that I have caused to be heard in the United Sftes District Court for
               the Western District of Texas in the Austin Division, the attached Plaintiffs Response in
               Opposition to Defendant's Motion to Strike, DATED at Round Rock Texas, this 1.5th Day
               of February, 2019.



               The undersigned, a Pro Se Litigant, certifies that on the 15th day Oj
               correct copies of the foregoing Plaintiffs Moton. A holiday, President
               this filing.



               Eleisa K. Jordan
               2005 Santa Barbara Court
               Round Rock, Texas 78665
               (512) 775-0910
                                                                                 jJct
'tb5
c2QW3,     o   LTL   1   d5                   ____               8°60TX9
                                               1000
                                                      78701       Q4.20
                                                              -R2304E106766-22
                     N
                     N
       :             N
                          \JJ           pLc
                              o   \              (4
                                            iflol
                                      C:E
